Citation Nr: 0834669	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
patellofemoral disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral disease of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2008 for further development.  

The Board notes that the veteran's representative submitted a 
July 2008 letter from the Foot & Ankles Center in which 
podiatrist L.R. notes that the veteran has been diagnosed 
with a right foot disability that the veteran believes is 
secondary to his left knee disability.  This appears to be a 
claim of service connection for a right foot disability.  
This matter is referred to the RO for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims were previously remanded because the claims file 
contained numerous reports of instability in both knees.  
However, the reports failed to state the severity of the 
instability (slight, moderate, or severe), thereby offering 
the Board little guidance in how to rate the veteran under 
the provisions of Diagnostic Code 5257 (which pertain to 
recurrent subluxation or lateral instability).  The claims 
were remanded for a new VA examination

The veteran did undergo another VA examination in March 2008 
by a physician's assistant.  However, the examiner stated 
that there was no instability present.  This is inconsistent 
with the majority of other medical records, including reports 
by medical doctors.  The veteran's representative has 
advanced argument regarding the adequacy of the March 2008 
examination, including the failure to obtain current x-rays 
and/or MRI tests.  Under the circumstances, given the 
representative's arguments, the Board believes it appropriate 
to direct a new examination by a medical doctor to fully 
assist the veteran.  

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be scheduled for a 
VA orthopedic examination by a medical 
doctor.  The claims file should be made 
available to the examiner for review.  
Any indicated special tests (including x-
rays and/or MRIs if deemed medically 
advisable) should be conducted.  

As to each knee, the examiner should 
specifically report whether there is 
evidence of recurrent subluxation or 
lateral instability and, if so, whether 
it is slight, moderate or severe.  

The examiner should also conduct range of 
motion testing of the right knee and 
indicate (in degrees) the point (if any) 
at which motion is effectively limited by 
pain.  Any additional functional loss due 
to fatigue, incoordination, or weakness 
should also be reported, to include 
expected additional limitation of motion 
during flare-ups.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for the service-connected degenerative 
joint disease of the right knee, for the 
service-connected patellofemoral disease 
of the right knee, and for the service-
connected patellofemoral disease of the 
left knee.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


